United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.H., Appellant
and
DEPARTMENT OF THE AIR FORCE,
RICKENBACKER AIR NATIONAL GUARD
BASE, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2245
Issued: July 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 2, 2010 appellant filed a timely appeal from an April 22, 2010 Office of
Workers’ Compensation Programs’ (OWCP) decision which denied his reconsideration request
on the grounds that it was untimely filed and failed to present clear evidence of error. Because
more than one year elapsed since OWCP’s most recent merit decision dated August 2, 1996 to
the filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s April 7, 2010 request
for reconsideration was not timely filed and failed to present clear evidence of error.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This is the second appeal in the present case.2 In a December 2, 1998 decision, the Board
affirmed the decisions dated March 5 and August 2, 1996 denying appellant’s claim for a
recurrence of disability on November 20, 1995. The facts and circumstances of the case are set
forth in the Board’s prior decision and incorporated herein by reference.3
Thereafter, appellant submitted a copy of an October 7, 1994 OWCP decision reversing a
December 18, 1993 decision denying his claim for compensation and a November 4, 1994 letter
from OWCP accepting his claim for Hepatitis C. In a November 20, 1995 report, Dr. Frank
Westmeyer, a family practitioner, noted treating appellant since 1992 for Hepatitis C. He stated
that appellant’s history of chronic fatigue was related to the Hepatitis C and opined that he was
either cured or in prolonged remission. Dr. Westmeyer noted that until appellant’s chronic
fatigue was resolved, he would not have the endurance to work as a firefighter. Appellant
submitted a February 8, 1996 letter from James A. Glover, assistant fire chief, who worked with
appellant since 1981. Mr. Glover noted that in 1994 appellant reported that he did not feel safe
fighting fires due to fatigue and was later terminated from employment because of an inability to
perform his duties.
In a letter dated January 28, 2010, OWCP responded to appellant’s telephone inquiry as
to the status of his claim and advised him of his appeal rights.
On April 7, 2010 appellant requested reconsideration and contended that there had been
clear evidence of error in his case. He referenced a March 3, 1996 decision in which a claims
examiner concluded that he did not have any symptoms of his disease or disability for work.
Appellant contended that this constituted evidence of error. He noted that at a June 9, 1994
hearing, he testified that he felt tired all the time and believed that his statement was
misinterpreted by OWCP to mean that he never had any symptoms of his accepted Hepatitis C.
Appellant advised that he had chronic Hepatitis C for 10 years without knowledge and
underwent a liver biopsy on June 25, 1992 which revealed lobular and severe portal hepatitis,
piecemeal necrosis with portal to portal bridging. He stated that his life was changed by his
Hepatitis C.
By decision dated April 22, 2010, OWCP denied appellant’s application for
reconsideration on the grounds that the request was not timely and he did not establish clear
evidence of error by OWCP.

2

On September 2, 1992 appellant, then a 38-year-old firefighter and emergency medical technician filed an
occupational disease claim alleging that he developed Hepatitis C as a result of performing his work duties. OWCP
accepted his claim for contraction of Hepatitis C.
3

Docket No. 97-330 (issued December 2, 1998).

2

LEGAL PRECEDENT
To be entitled to a merit review of OWCP’s decision denying or terminating a benefit, a
claimant must file his application for review within one year of the date of that decision.4 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of the Act.5
OWCP will reopen a claimant’s case for merit review, notwithstanding the one-year
filing limitation, if the claimant’s application for review shows clear evidence of error on the part
of OWCP in its most recent merit decision. To establish clear evidence of error, a claimant must
submit evidence relevant to the issue that was decided by OWCP. The evidence must be
positive, precise and explicit and must be manifested on its face that OWCP committed an error.6
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.7
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to establish clear evidence of error.8 It is not enough merely to show that
the evidence could be construed so as to produce a contrary conclusion.9 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of OWCP.10 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of
OWCP.11
ANALYSIS
In its April 22, 2010 decision, OWCP properly determined that appellant failed to file
timely applications for review. An application for reconsideration must be sent within one year
of the date of OWCP’s decision.12 A right to reconsideration within one year also accompanies

4

20 C.F.R. § 10.607(a).

5

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

6

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

7

Annie L. Billingsley, 50 ECAB 210 (1998).

8

Jimmy L. Day, 48 ECAB 652 (1997).

9

Id.

10

Id.

11

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765, 770 (1993).

12

Supra note 4.

3

any subsequent merit decision on the issues, including a merit decision of the Board.13 The most
recent merit decision in this claim is the Board’s December 2, 1998 decision. Appellant’s
request for reconsideration was dated April 7, 2010, more than one year after December 2, 1998.
His reconsideration request was not timely filed.
The Board finds that appellant has not established clear evidence of error on the part of
OWCP. Appellant’s April 7, 2010 request contended that, in a March 3, 1996 decision, a claims
examiner incorrectly concluded that he did not have any symptoms of his accepted Hepatitis C
condition and therefore had no disability from work. He noted that at a June 9, 1994 hearing, he
testified that he felt tired all the time and OWCP misinterpreted his statement to mean that he did
not have symptoms of his accepted condition. While appellant addressed his disagreement with
OWCP’s decision to deny his recurrence claim, his contentions do not establish clear evidence of
error or raise a substantial question as to the correctness of OWCP’s decision. The Board notes
that the underlying issue is medical in nature. Appellant did not submit any new medical
evidence sufficient to shift the weight of the evidence in his favor or establish that OWCP erred
in denying his recurrence of disability beginning November 20, 1995. Therefore OWCP
properly found that his statement of April 7, 2010 did not establish clear evidence of error.
Appellant submitted a copy of an October 7, 1994 OWCP decision reversing a
December 18, 1993 determination denying his claim for compensation and a November 4, 1994
acceptance letter from OWCP. He also submitted a November 20, 1995 report from
Dr. Westmeyer, who treated appellant since 1992 for Hepatitis C. Dr. Westmeyer noted
appellant’s history of chronic fatigue was related to Hepatitis C. He opined that appellant would
not have the endurance to work as a firefighter until his chronic fatigue was resolved. Appellant
submitted a February 8, 1996 letter from Mr. Glover, assistant fire chief, who noted that in 1994
appellant reported that he did not feel safe fighting fires due to fatigue and was later terminated
from employment because of an inability to perform his duties. OWCP previously considered
this evidence. Appellant did not address how this evidence was positive, precise and explicit in
manifesting on its face that OWCP erred in denying his recurrence of disability beginning
November 20, 1995. The resubmission of this evidence does not raise a substantial question as
to the correctness of OWCP’s decision.14 The Board notes that clear evidence of error is
intended to represent a difficult standard. The submission of a detailed well-rationalized medical
report which, if submitted before the denial was issued, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error.15
Appellant has not otherwise provided any argument or evidence of sufficient probative
value to shift the weight of the evidence in his favor and raise a substantial question as to the
correctness of OWCP’s decision.

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b)(1) (January 2004).

14

Evidence that is not germane to the issue on which the claim was denied is insufficient to demonstrate clear
evidence of error. F.R., Docket No. 09-575 (issued January 4, 2010).
15

D.G., 59 ECAB 455 (2008); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3(c) (January 2004).

4

CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and did
not demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the April 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

